Citation Nr: 1315284	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  09-08 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to September 7, 2011, and in excess of 50 percent from September 7, 2011, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for residuals of a shell fragment wound (SFW), muscle group III, left shoulder with retained foreign body (left shoulder disability).

3.  Whether new and material evidence has been submitted to reopen a claim of service connection for an eye disability, to include as secondary to a service-connected left shoulder disability, and if so, whether the reopened claim should be granted.

4.  Whether new and material evidence has been submitted to reopen a claim of service connection for residuals of a SFW to the right hip and leg, and if so, whether the reopened claim should be granted.

5.  Whether new and material evidence has been submitted to reopen a claim of service connection for a bilateral hand disability, to include as secondary to the service-connected residuals of SFWs to the left forearm, wrist, leg, and right forearm and a neck disability, and if so, whether the reopened claim should be granted.

6.  Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected left shoulder disability.

7.  Entitlement to service connection for a bilateral foot disability, to include as secondary to a service-connected left shoulder disability.

8.  Entitlement to service connection for a left wrist and elbow disability (claimed as neuropathy of the left arm), to include as secondary to a service-connected left shoulder disability.

9.  Entitlement to service connection for a left leg disability (claimed as neuropathy of the left leg), to include as secondary to service-connected residuals of SFWs to the left forearm, wrist, leg, and right forearm and a neck disability.

10.  Entitlement to service connection for a traumatic brain injury (TBI).

11.  Entitlement to service connection for a neck disability, to include as secondary to a left shoulder disability and TBI.

12.  Entitlement to service connection for tinnitus, to include as secondary to a TBI.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  He is a recipient of a Purple Heart Medal.

This case is before the Board of Veterans' Appeals (Board) on appeal from May 2008 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The May 2008 rating decision, inter alia, continued a 30 percent rating for PTSD; a 20 percent rating for left shoulder; denied service connection for right shoulder and neck and feet conditions; and denied service connection for eye disability, right hip and leg, and bilateral hand disabilities on the bases that no new and material evidence had been received to reopen the Veteran's claims.

The December 2008 rating decision, inter alia, denied service connection for tinnitus, moderate left carpal tunnel syndrome and mild ulnar neuropathy at the wrist and elbow, polyneuropathy of the left leg, a TBI, and entitlement to a total rating based on individual unemployability (TDIU).

An August 2012 rating decision increased the rating from 30 percent to 50 percent for the Veteran's PTSD, effective September 7, 2011.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  This rating decision also granted a TDIU, effective September 7, 2011.  However, there is no indication that the Veteran appealed that decision.  So, the TDIU claim is no longer before the Board.

The Board has reviewed the Veteran's physical claims file, as well as his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.

The issues of entitlement to an increased rating for PTSD and a left shoulder disability; service connection for right shoulder, bilateral foot, left wrist and elbow, neck, eye, and left leg disabilities, TBI, and tinnitus; and whether new and material evidence has been submitted to reopen a claim of service connection for a bilateral hand disability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In the June 1992 rating decision, the RO denied the Veteran's claim of service connection for an eye disability, on the bases that there was no evidence of an eye condition during or after service.

2.  Because the Veteran did not appeal the June 1992 rating decision after being notified of his appellate rights, that decision is final.

3.  The evidence received since the June 1992 rating decision includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.

4.  In the September 1974 rating decision, the RO denied the Veteran's claim of service connection for a right hip and leg disability, on the bases that there was no evidence of a SFW of the right hip or leg during service.

5.  Because the Veteran did not appeal the September 1974 rating decision after being notified of his appellate rights, that decision is final.

6.  Evidence received subsequent to the September 1974 rating decision is either duplicative or cumulative of evidence already considered or does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  New and material having been received, the claim for service connection for eye condition as secondary to a service-connected left shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 3.159, 20.302, 20.1103 (2012).

2.  New and material evidence has not been presented, and the claim of entitlement to service connection for a right leg and hip disability, is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 20.302, 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought by the claimant.  The claimant must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim.  The Court further held that, in the context of a claim to reopen, VA look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Prejudicial error in VCAA notice has neither been alleged nor shown in this case, as will be explained below.

Regarding the Veteran's claimed eye disability, the Board notes that the claim is found to be reopened by way of the submission of new and material evidence, as will be explained below, and remanded to ensure due process.  Consequently, no further discussion is needed regarding whether VA has fulfilled its notice and assistance duties under the VCAA at this time.

Regarding the Veteran's claimed residuals of a shell fragment wound to the right hip and leg, the RO apprised the Veteran of the information and evidence necessary to substantiate his claim, which information and evidence that he was to provide, and which information and evidence that VA will attempt to obtain on his behalf in the April 2008 notice letter.  In this regard, the RO advised him of what the evidence must show to establish entitlement to service connected compensation benefits for his claimed disability and described the types of information and evidence that the Veteran needed to submit to substantiate his claim.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further provided notice of how VA determines the disability rating and effective date once service connection has been established, which satisfied Dingess notice requirements. 

Additionally, Kent notice requirements were satisfied by way of the April 2008 notice letter with respect to the claim.  The applicable definition of new and material evidence was provided to the Veteran and he was told to present evidence showing that his claimed disability was incurred during military service.

The record further reflects that the Veteran and his representative have been provided with a copy of the above rating decisions, the February 2009 and February 2010 SOCs, and August 2010 and August 2012 SSOCs, which cumulatively included a discussion of the facts of the claim, pertinent laws and regulations, notification of the bases for the decision, and a summary of the evidence considered to reach the decision.  The Veteran has also been provided with ample opportunity to submit evidence and argument and to participate effectively in the processing of his claim during the course of this appeal.  Neither the Veteran nor his representative has alleged prejudicial error, and none has otherwise been shown by the record.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  Service treatment records (STRs) and pertinent post-service medical records have been obtained.  The Veteran's Social Security records are also of record.  Additional treatment records found in the Veteran's electronic file through Virtual VA have been reviewed.
With regard to the Veteran's claimed residuals of a shell fragment wound to the right hip and leg, the Veteran has not been afforded with a medical examination in connection with the claim adjudicated herein because his claim was not reopened by the RO and no medical examination was required.  38 C.F.R. § 3.159(c)(4).

In light of the foregoing, the Board finds that there is sufficient evidence of record to decide this case, and no further development is needed.  The Veteran has not made VA aware of any other evidence relevant to his appeal that needs to be obtained.  All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  Therefore, we will proceed with appellate review.

II.  New and Material Evidence

In this case, the Veteran seeks to reopen previously denied claims for residuals of a shell fragment wound (SFW) to the right hip and leg and an eye disability.

The Veteran's current claims involving service connection for residuals of a SFW to the right hip and leg and an eye disability are grounded upon the same factual bases as his previous claims, which were last denied by September 1974 and June 1992 rating decisions, respectively.  Those decisions are final.  Generally, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim rather than an original claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008); see also Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory does not constitute a new claim).

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.

The Veteran filed his application to reopen his previously denied claims for a right hip and leg disability and an eye disability in August 2007.

Under the applicable version of 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156 (c).

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

Right hip and leg

In a September 1974 rating decision, the RO denied the Veteran's claim for service connection for SFWs of the right hip and leg on the bases that the STRs were silent as to any such injury to the right hip and leg.  That same month, the Veteran received notification of that decision and his appellate rights, but did not appeal the decision.  Thus, the September 1974 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The pertinent evidence of record at the time of the September 1974 rating decision included the Veteran's DD Form 214, STRs; and reports of January 1969 and January 1974 VA examinations.

Since the September 1974 rating decision, a voluminous amount of evidence has been associated with the record, to include additional written statements from the Veteran, undated statements from the Veteran's grandson and spouse that are not pertinent to the claim, post-service treatment records, reports of VA examinations that are not pertinent to the Veteran's claim, and records from the Social Security Administration (SSA).

Significantly, the additional evidence includes a March 2010 statement from the Veteran in which he stated that in August 1966 he sustained wounds to his left foot, thigh, hip, hand, elbow, shoulder and right forearm, but explicitly stated "not my right hip or thigh."  As such, while this statement is pertinent to the Veteran's right leg and hip claim, it is negative evidence, which cannot serve as new and material evidence sufficient to reopen the claim because it does not create a reasonable probability of substantiating the claim.

Conversely, the evidence of record also includes a May 1975 statement from the Veteran's former employer that he had pain in his hips and legs.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001).  Accordingly, this statement while new, is not material evidence sufficient to reopen the claim because it does not create a reasonable probability of substantiating the claim.  It does not show that the Veteran had a right hip or leg disability during or after service.

Upon consideration of the additional evidence discussed above, we find that new and material evidence has not been presented since the September 1974 denial.  The evidence shows that the Veteran does not currently have any disability of the right hip or leg.  Moreover, the Veteran has emphatically denied having any disability of the right hip or leg.  Accordingly, because the Board has determined that new and material evidence has not been presented sufficient to reopen the Veteran's previously denied claim of service-connected compensation benefits, the appeal is denied.

In so finding, the Board notes that it necessarily follows that no new and material evidence pertinent to the current application to reopen was received prior to the expiration of the appeal period for the September 1974 decision such that the provisions of 38 C.F.R. § 3.156(b) would apply.  The Board also notes that no relevant service department records have been associated with the claims file since the September 1974 rating decision such that 38 C.F.R. § 3.156(c) would apply.


Eye

In a June 1992 rating decision, the RO denied the Veteran's claim for service connection for an eye disability secondary to a SFW to the left shoulder on the bases that the STRs are devoid of any evidence of damage to the eye or eye disability.  The February 1992 eye examination revealed an essentially normal eye examination.  That same month, the Veteran received notification of that decision and his appellate rights, but did not appeal the decision.  Thus, the June 1992 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The pertinent evidence of record at the time of the June 1992 rating decision included the Veteran's DD Form 214, STRs; reports of January 1969, January 1974,  February and March 1988 VA examinations; a November 1974 VA surgical examination,; a May 1982 VA treatment record; private treatment records; and a May 1975 statement from the Veteran's former employer.

Since the June 1992 rating decision, a voluminous amount of evidence has been associated with the record, to include additional written statements from the Veteran, undated statements from the Veteran's grandson and spouse that are not pertinent to the claim, post-service treatment records; reports of VA examinations that are not pertinent to the claim, and SSA records.

Notably, the record now includes a February 2002 private report from Dr. M.H. which documents a recent diagnosis of glaucoma in the right eye.  New evidence also includes a September 2000 VA eye examination which reflects diagnoses of refractive error and presbyopia and a December 2009 VA optometry report which reflects diagnoses of suspected glaucoma in the right eye and a nuclear sclerotic cataract.

As stated above, the Veteran's claim was previously denied in June 1992 in part because the RO found no competent medical evidence of a current eye disability.  However, upon review of the evidence associated with the claims folder since the June 1992 decision, we note that there is now a current assessment of glaucoma, a refractive error, presbyopia, and a nuclear sclerotic cataract.
Thus, there is evidence associated with the claims folder since the June 1992 denial that may be considered new and material.  Specifically, there is now evidence of a current eye disability.  This evidence was not previously considered and relates to a previously unestablished fact necessary to substantiate the claim. 

Accordingly, because the Board has determined that new and material evidence has been presented, the Veteran's request to reopen the previously denied claim for service-connected compensation benefits for an eye disability is granted.  The Board notes that no new and material evidence pertinent to the current application to reopen was received prior to the June 1992 decision and no relevant service department records have since been associated with the claims file such that the provisions of 38 C.F.R. § 3.156(b) or 38 C.F.R. § 3.156(c)  would apply.


ORDER

New and material evidence having been received, the petition to reopen the claim for entitlement to service connection for an eye disability is reopened and to this extent, the appeal is granted.

New and material evidence not having been submitted, the claim of entitlement to service connection for a right hip and leg disability is denied.


REMAND

Additional development is needed prior to the disposition of the Veteran's remaining claims on appeal.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

Increased Rating Claims

Left shoulder

The Board observes that the Veteran was afforded a VA joints examination in July 2010 at which time the examiner documented range of motion of the left shoulder in degrees.  The examiner then noted that the Veteran had no significant pain, and there was no additional limitation following repetitive use.  Crucially, as noted by the Veteran's representative in a September 2010 statement, the VA examiner failed to consider the DeLuca factors and failed to address whether the Veteran exhibited fatigability, incoordination, weakness, or lack of endurance.

In this regard, the Board notes that when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable diagnostic code,  any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In that regard, the functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Further, pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.

It important to note here that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Furthermore, in Mitchell v. Shinseki, the Court found examination findings similar to ones recorded in the July 2010 VA examination report to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain." 25 Vet. App. 32, 44 (2011).  The Court stressed that such a finding is important in providing a "clear picture of the nature of the veteran's disability and the extent to which pain is disabling," so as to "allow the Board to ensure that the disabling effects of pain are properly considered when evaluating any functional loss due to pain that is attributable to the veteran's disability."  Id.

Accordingly, because the July 2010 VA examination report failed to adequately address with specificity the DeLuca factors set forth above, and in light of holding in Mitchell, supra, the Board finds that the July 2010 examination report is inadequate for evaluation purposes and a remand is therefore necessary to afford the Veteran an adequate VA examination.  See Barr, supra.

PTSD

In July 2009, the Board received a letter from a Vet Center therapist from the Vet Center in North Little Rock, Arkansas, which states that the Veteran initially began counseling in September 2003.  However, Vet Center records are not of record.

VA has a duty to assist that includes making reasonable efforts to obtain medical records not in custody of a Federal department or agency in the development of claims, and providing an examination if necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  As such, the Board finds that remand is necessary so that complete Vet Center records may be obtained.

The Board notes that the Veteran was last afforded a VA PTSD examination in July 2010.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012); Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In light of the Board's request for Vet Center records and updated VA treatment records, the prudent and thorough course of action is to afford the Veteran a VA examination to ascertain the severity of his service-connected PTSD and for consideration of the additional medical evidence that has been added to the record since the July 2010 VA examination.

Service Connection Claims

As a preliminary matter, the Board notes that the Veteran was provided with VCAA notice letters in September and October 2008.  However, neither letter notified him of the information and evidence not of record that is necessary to substantiate his claims for service connection for left leg and neck disabilities, a TBI, and tinnitus on a secondary basis, to include by aggravation.  Accordingly, upon remand, the Veteran should be provided proper notice in order to substantiate his claims.

Eye

As regards the Veteran's eye disability, he contends that it is related to residuals of a service-connected SFW of the left shoulder (left shoulder disability).  The STRs are void of any complaint or diagnosis of any eye disability.  While he was afforded VA eye examinations in February 1992 and September 2000 and the record reflects diagnoses of glaucoma in the right eye, refractive error, presbyopia, and a nuclear sclerotic cataract, no examiner has been asked to opine as to whether the Veteran has any eye disability that is related to his service or to his service-connected left shoulder disability.

Right shoulder

As regards the Veteran's right shoulder disability, the Veteran contends that it is related to his service-connected left shoulder disability.  The STRs are void of any complaint or diagnosis of a right shoulder disability.  On VA muscles examination in November 2008, the Veteran complained of right shoulder pain and was diagnosed with arthritis of the right shoulder, but the examiner did not opine as to whether it was related to his service or to any service-connected left shoulder disability.
Feet

As regards the Veteran's bilateral foot disability, the Veteran contends that it is related to his service-connected left shoulder disability.  The STRs are void of any complaint or diagnosis of a bilateral foot disability.  On VA peripheral nerves examination in October 2008, the Veteran complained of numbness, tingling, and pain in both feet, but upon examination was diagnosed with any bilateral foot disability.  Accordingly, it is unclear whether the Veteran has any current bilateral foot disability and, if so, whether any such disability is related to the Veteran's service or service-connected left shoulder disability.

Left wrist and elbow

As regards the Veteran's left wrist and elbow disabilities, the Veteran contends that they are related to his service-connected left shoulder disability.  The STRs are void of any complaint or diagnosis of a left wrist or elbow disability.  On October 2008 VA peripheral nerves examination, the examiner opined that there was evidence which was confirmed by EMG of a moderate left carpal tunnel syndrome and mild ulnar neuropathy at the wrist and elbow.  The examiner further opined that he could not "really tie" any of these neurological findings to the Veteran's shrapnel injuries and that they likely represented degenerative changes of the spine and entrapment neuropathies as found on the EMG test.  However, while it appears that the examiner has opined that the Veteran's left wrist and elbow disability is not proximately due to his service-connected shell fragment wounds, there is no opinion of record concerning whether the Veteran's left wrist and elbow disability has been aggravated by his service-connected shell fragment wounds.

Left leg

As regard the Veteran's left leg disability, the Veteran essentially contends that it is related to his service-connected shell fragment wounds.  The STRs are void of any complaints or diagnosis of any left leg disability.  On October 2008 VA peripheral nerves examination, the Veteran was diagnosed with polyneuropathy of an unknown etiology.  The examiner stated that he would obtain an EMG of the lower extremities as well as some blood tests, but there is no indication any additional studies of the lower extremities were conducted.  In addition, it remains unclear whether the Veteran's left leg disability is related to his service or to any service-connected disability.

TBI and tinnitus

As regards the Veteran's TBI, the Veteran contends that he sustained a TBI during service.  On August 2009 VA neurological disorders examination, the Veteran presented that during service he was at a listening post with two other soldiers when a grenade went off causing him to fly into the air; he was dazed and his head hurt.  He complained of headaches that emanated from his neck and indicated a ten-year history of neck pain.  On examination, the impression was that he sustained an injury from a grenade blast and was thrown through the air during service.  The examiner stated that the Veteran indicated that he was dazed at that time and that his head hurt which likely represented a very mild traumatic brain injury or concussive head injury.  However, the examiner did not feel like that was a physiologic event and opined that there were no residuals from the concussive injury.  However, he did note that the Veteran suffered from headaches and neck pain with degenerative changes in the cervical spine and determined that these findings were consistent with TBI or concussion.  The examiner's opinion that the Veteran has headaches and neck pain are related to a TBI and finding that he has no current residuals from the TBI appear to be rather contradictory.  Accordingly, it is unclear whether the Veteran currently has residuals of a TBI that are related to his service.

As regards tinnitus, the Veteran contends that it is secondary to a TBI.  The STRs are void of any complaints or diagnosis of tinnitus.  On October 2008 VA audiology examination, the Veteran denied having tinnitus.  However, on August 2009 VA neurological disorders examination the Veteran complained of intermittent tinnitus in the right ear.  Yet, the examiner did not provide any diagnosis of tinnitus or opine as to whether any tinnitus is related to the Veteran's service or to any service-connected disability.

Neck

As regards the Veteran's neck disability, the Veteran contends that it is secondary to his service-connected left shoulder disability.  In addition, as previously stated, the August 2009 VA examination suggested that the Veteran's neck disability could be related to his TBI.  The STRs are void of any complaints or diagnosis of a neck disability.  On October 2007 VA joints examination, the Veteran was diagnosed with cervical osteoarthritis with neural foraminal narrowing and mild to moderate narrowing of the thecal sac.  However, the examiner did not opine as to whether the Veteran's neck disability was related to his service or to his service-connected left shoulder disability.

As previously noted, once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, while the Veteran has been afforded VA examinations with respect to his claims, it is unclear whether the Veteran's eye, right shoulder, left wrist and elbow, left leg and neck disabilities, and a TBI are related to service or to any service-connected disability.  With regard to tinnitus and a bilateral foot disability, it is unclear as to whether the Veteran currently has tinnitus or any bilateral foot disability.  Therefore, the Board finds that the VA examinations and opinions of record are inadequate for adjudication purposes and the Veteran's claims should be remanded for further examination and opinions as to whether the Veteran's claimed disabilities are related to his service or to any service-connected disability.

The Board further notes that in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims which contains records of VA medical treatment received by the Veteran through August 2012.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.  38 C.F.R. § 3.159(c)(1) and (2); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

In addition, additional private treatment should be requested and obtained.  In this regard, in an undated letter received by the RO in August 2009, the Veteran's private physician Dr. M. H. stated that the Veteran initially presented for treatment in August 2002 with symptoms of pain in diverse multiple groups and joints.  He also noted a history of multiple shrapnel wounds from war and a history of debilitating gouty arthritis in addition to osteoarthritis and PTSD.  He stated that he has treated the Veteran since 2005.  However, it does not appear that all of the physician's treatment records have been obtained and associated with the claims file.  Accordingly, the Veteran's outstanding private treatment records should be obtained.

New and Material Evidence

The Board notes that service connection for a bilateral hand disability was denied by the RO in a January 1998 rating decision.  The Veteran sought to reopen this claim in August 2007, but the RO declined to reopen the claim in the May 2008 rating decision on appeal.  The Veteran contends that he has a bilateral hand disability secondary to service-connected residuals of SFWs to the left forearm, wrist, leg, and right forearm.  However, in an October 2007 VA joints examination, the examiner related the Veteran's increasing paresthesias of the hands to a cervical spine disability.  As such, the new and material evidence claim is inextricably intertwined with the claim for service connection for a neck disability which is being developed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As appellate consideration of the issue of whether new and material evidence has been submitted to reopen a claim of service connection for a bilateral hand disability would, thus, be premature at this juncture, remand of this matter also is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should send the Veteran a Veteran Claims Assistance Act (VCAA) notice that notifies him of the information and evidence not of record that is necessary to substantiate his claims for service connection for left leg and neck disabilities, tinnitus, and a TBI on a secondary basis, to include by aggravation.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2012).

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all non-VA medical care providers who have treated him for the disabilities on appeal, to include Dr. M.H. and the Bald Knob Healthcare Center, PA.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

Appropriate efforts must also be made to obtain all available VA treatment records since August 2012,  all Vet Center records, and any EMG study of the lower extremities and pertinent blood tests as referenced in the October 2008 VA peripheral nerves examination.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.

3.  Then, schedule a VA examination to determine the current degree of severity of the Veteran's residuals of a shell fragment wound, muscle group II, left shoulder with retained foreign body.  The claims folders must be made available to and reviewed by the examiner. Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The examiner should also be asked to provide an opinion as to the degree of impairment of the residuals on the Veteran's ability to function.  The examiner should also indicate whether the residuals result in pain on repeated use and/or flare-ups, fatigue, weakness, lack or endurance, and/or incoordination.  In addition, the muscle group affected by the gunshot wound should be identified. 

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected left shoulder disability on his ability to work.

The supporting rationale for all opinions expressed must be provided.

4.  Schedule a VA examination to determine the current degree of severity of the Veteran's PTSD.  The claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.
The examiner should also provide an opinion concerning the impact of the Veteran's service-connected PTSD on his ability to work.

The supporting rationale for all opinions expressed must be provided.

5.  Schedule a VA examination or evaluation to determine the nature and etiology of any current eye disability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

	(a)  Diagnose any current eye disability.

(b)  Is it at least as likely as not (50 percent or more probability) that any current eye disability was incurred in or aggravated by the Veteran's service?  The examiner must consider the Veteran's statements regarding the incurrence of any eye disability, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(c)  Is it at least as likely as not (50 percent or more probability) that any current eye disability is proximately due to or was aggravated by any service-connected disability, to specifically include the Veteran's left shoulder disability?

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

6.  Schedule a VA examination or evaluation to determine the nature and etiology of any current disability of the left wrist, left elbow, and left leg.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Any further indicated tests and studies (to include neurological studies, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.   Specifically, the examiner should provide the following information:

(a)  Diagnose any current left wrist disability.

1.  Is it at least as likely as not (50 percent or more probability) that any current left wrist disability was incurred in or aggravated by the Veteran's service?  The examiner must consider the Veteran's statements regarding the incurrence of a left wrist disability.

2.  Is it at least as likely as not (50 percent or more probability) that any current left wrist disability is proximately due to or was aggravated by any service-connected disability, to specifically include the Veteran's left shoulder disability?

(b)  Diagnose any current left elbow disability.

1.  Is it at least as likely as not (50 percent or more probability) that any current left elbow disability was incurred in or aggravated by the Veteran's service?  The examiner must consider the Veteran's statements regarding the incurrence of a left elbow disability.

2.  Is it at least as likely as not (50 percent or more probability) that any current left elbow disability is proximately due to or was aggravated by any service-connected disability, to specifically include the Veteran's left shoulder disability?

(c)  Diagnose any current left leg disability.

1.  Is it at least as likely as not (50 percent or more probability) that any current left leg disability was incurred in or aggravated by the Veteran's service?  The examiner must consider the Veteran's statements regarding the incurrence of a left leg disability.

2.  Is it at least as likely as not (50 percent or more probability) that any current left leg disability is proximately due to or was aggravated by any service-connected disability?

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

7.  Schedule a VA examination or evaluation to determine the nature and etiology of any current right shoulder disability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a)  Diagnose any current right shoulder disability.

(b)  Is it at least as likely as not (50 percent or more probability) that any current right shoulder disability was incurred in or aggravated by the Veteran's service?  The examiner must consider the Veteran's statements regarding the incurrence of any right shoulder disability.  

(c)  Is it at least as likely as not (50 percent or more probability) that any current right shoulder disability is proximately due to or was aggravated by any service-connected disability, to specifically include the Veteran's left shoulder disability?

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

8.  Schedule the Veteran for a VA examination by a medical provider with appropriate expertise to determine the nature and etiology of any residuals of a TBI, including tinnitus.  The claims folders must be made available to and reviewed by the examiner.  Any further indicated tests and studies (to include neurological studies, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

(a)  Diagnose any current TBI and/or residuals of a TBI found.

(b)  Is it at least as likely as not (50 percent or more probability) that any current TBI or residuals of a TBI were incurred in or aggravated by the Veteran's service?  The examiner must consider the Veteran's statements regarding the incurrence of any TBI.  

(c)  Is it at least as likely as not (50 percent or more probability) that the Veteran's tinnitus is related to his service or is proximately due to or was aggravated by the residuals of a TBI?

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, and his VA medical records.  The examiner should set forth all examination findings, along with a complete rationale for any opinion reached, in a printed report.

9.  Schedule a VA examination or evaluation to determine the nature and etiology of any current neck disability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

	(a)  Diagnose any current neck disability.
	
	(b)  Is it at least as likely as not (50 percent or more probability) that any current neck disability was incurred in or aggravated by the Veteran's service?  The examiner must consider the Veteran's statements regarding the incurrence of a neck disability.

(c)  Is it at least as likely as not (50 percent or more probability) that any current neck disability is proximately due to or was aggravated by any service-connected disability, to specifically include the Veteran's service-connected left shoulder disability, or the residuals of a TBI?

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

10.  Thereafter, readjudicate the Veteran's claims, to include consideration of evidence submitted since the August 2012 Supplemental Statements of the Case (SSOCs), to include consideration of whether new and material evidence has been submitted to reopen a claim of service connection for a bilateral hand disability.  Should the benefits sought on appeal remain denied, provide the Veteran and his representative with an SSOC and an appropriate period of time for response.  Thereafter, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


